DISMISS; Opinion Filed April 3., 2013.




                                              in The
                                       (!tuurt of AppiaL
                                iftl! u3irirt of Jixui at a11a

                                       No. 05-12-01066-CV

                            CHAD BROZOVICH, Appellant
                                      V.
                       VERITEX COMMUNITY BANK N.A., Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-01105

                                 MEMORANDUM OPINION
                             Before Justices Francis, Lang, and Evans
                                    Opinion by Justice Evans
       The clerk’s record in this case is overdue. By letter dated February 5, 2013, we notified

appellant that the Dallas County District Clerk’s office had informed us that the clerk’s record

had been prepared but had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide the Court with

written verification that either the clerk’s record had been paid for, appellant had made

arrangements to pay for the record, or that he had been found entitled to proceed without

payment of costs. We cautioned appellant that if we did not receive the required documentation

within ten days, we might dismiss the appeal for want of prosecution. To date, appellant has not

provided the Court with the required documentation or otherwise corresponded with the Court

regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX, R.




                                                  JUSTICE




12 1O66FPO5




                                            —2—
                                 Q Liii uL tif Aipiats
                        FifL1i JiLrirt uf rxai at a11ai
                                        JUDGMENT

CHAD BROZOVICH, Appellant                       On Appeal from the 193rd Judicial District
                                                Court, Dallas County, Texas
No. OSl2MiO66-CV           V.                   Trial Court Cause No. DC-12-0 1105.
                                                Opinion delivered by Justice Evans.
VERITEX COMMUNiTY BANK N.A.,                    Justices Francis and Lang participating.
Appellee

         In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
         It is ORDERED that appellee VERITEX COMMUNiTY BANK N.A. recover its costs
of this appeal from appellant CHAD BROZOVICH,


Judgment entered this 3rd day of April, 2013.




                                                          EVANS
                                                JUSTICE